Citation Nr: 1211511	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  08-14 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a chronic kidney disability.

2.  Entitlement to service connection for body fungus and/or reaction to Helicobacter pylori (H. pylori).

3.  Entitlement to an initial compensable rating, and a rating in excess of 30 percent from July 6, 2010, for migraines.

4.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the cervical spine (neck disability). 

5.  Entitlement to an initial disability rating in excess of 20 percent for lumbar disc herniation at L5 (back disability).

6.  Entitlement to an initial disability rating in excess of 10 percent, and a rating in excess of 20 percent from July 6, 2010, for radiculopathy of the left lower extremity.

7.  Entitlement to an initial disability rating in excess of 10 percent, and a rating in excess of 20 percent from July 6, 2010, for radiculopathy of the right lower extremity.

8.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

9.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from April 2001 to August 2001, November 2001 to February 2002, and December 2003 to March 2005.  He also had service in the Army National Guard.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

The Veteran testified at a hearing before an RO Decision Review Officer (DRO) in June 2010.  A transcript of the hearing is associated with the claims files.  VA correspondence shows the Veteran was scheduled for a Travel Board hearing in October 2011, and notified of the hearing at his address of record.  The Veteran failed to appear for the hearing without explanation.  He has not requested that the hearing be rescheduled.  Therefore, his request for a Board hearing is considered as having been withdrawn.  38 C.F.R. § 20.704 (2011).

The issue of entitlement to service connection for traumatic brain injury (TBI) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over it, and it is referred to the AOJ for any appropriate action.  

The issues of entitlement to service connection for body fungus and entitlement to a TDIU are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  No chronic kidney has been present during the period of this claim.  

2.  Prior to July 6, 2010, the Veteran's headaches were manifested by occasional nonprostrating headaches.  

3.  Beginning July 6, 2010, the Veteran's headaches were manifested by characteristic prostrating attacks averaging one in two months over the last several months.  

4.  Throughout the entire period on appeal, the Veteran's neck disability has been manifested by limitation of motion of the cervical spine; cervical flexion is predominantly better than 30 degrees; the combined range of motion is predominantly better than 170 degrees; there has been no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; and there have been no incapacitating episodes due to intervertebral disc syndrome. 

5.  Throughout the entire period on appeal, the Veteran's lumbar spine disability has been manifested by limitation of motion but flexion has been predominantly greater than 60 degrees, combined range of motion has been greater than 120 degrees, and no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; and there have been no incapacitating episodes due to intervertebral disc syndrome.

6.  Throughout the entire period on appeal, the impairment caused by the service-connected radiculopathy involving the lower extremities has most closely approximated moderate incomplete paralysis of the sciatic nerve.

7.  For the entire period on appeal, the Veteran's PTSD has been manifested by no more than occupational and social impairment, with deficiencies in most areas, such as work, family relations, or mood, due to such symptoms as: near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  A chronic kidney disability was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.  The criteria for an initial compensable rating and a rating in excess of 30 percent beginning July 6, 2010, for migraine headaches have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.124a, Diagnostic Code 8100 (2011).

3.  The criteria for a rating higher than 10 percent for the cervical spine disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2011). 

4.  The criteria for a rating higher than 20 percent for a lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2011).

5.  A rating of 20 percent, but no higher, for left lower radiculopathy is warranted throughout the period of the claim.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2011). 

6.  A rating of 20 percent, but no higher, for right lower radiculopathy is warranted throughout the period of the claim.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2011).

7.  The criteria for an initial disability in rating in excess of 70 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided adequate VCAA notice for his underlying service connection claims in July 2006 and October 2006 letters, prior to the June 2007 rating decision on appeal. 

Although the Veteran was not provided complete notice with respect to his initial rating claims until after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

The Veteran has been afforded appropriate VA examinations, most recently in June 2010 and July 2010.  The Veteran has not asserted, and the evidence of record does not show, that his disabilities have increased significantly in severity since those examinations.  

Accordingly, the Board will address the merits of the Veteran's claims.  

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Legal Criteria: Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Analysis: Service Connection

The Veteran's service treatment records (STRs) show that the Veteran was treated for a kidney stone in January 2005.  An STR dated in February 2005 shows that the Veteran was hospitalized for one day in January 2005 for treatment of his kidney stone, but there were no sequelae.  The STRs are otherwise negative for evidence of any kidney disorder.  A July 2005 report of medical examination shows no indication of any kidney complaints or abnormalities.  

Soon after discharge from active duty, the Veteran sought outpatient treatment at the VA Medical Center.  In June 2005, the Veteran underwent a CT of the kidneys, and both kidneys were of normal size and shape and with uniform tissue density.  There was no evidence of calculus or other abnormality of the kidneys, ureters, or urinary bladder.  The adrenal glands appeared normal, and the intra-abdominal and pelvic structures were otherwise unremarkable.  The impression was normal noncontrast CT study of the urinary tract.  

The Veteran was afforded a VA examination in December 2006 during which he reported kidney stones passing in February 2005.  The Veteran denied any further kidney stone passing.  He reported daytime urinary frequency as seven to eight times, and nocturia two to three times.  He endorsed occasional dysuria, but denied hesitancy and hematuria.  The Veteran again reported that he urinates in bed, especially at night time and it only happens every now and then, and he has, albeit rarely, urinated in his pants.  He denied any urinary tract surgery, disease, nephritis, malignancy, or benign condition of the urinary tract.  The examiner did not diagnose any kidney or genitourinary disability.  

During the Veteran's DRO hearing, he testified to having a history of kidney stones, but did not report any current complaints of a kidney disability.  

Upon review of the evidence, the Board notes no chronic kidney disability was ever diagnosed in service or thereafter (although he was treated once in service for kidney stones).  The Veteran has not reported any treatment for a chronic kidney disability.

The evidence of record does not include any medical opinion that a current diagnosis of a chronic kidney disability is (or might be) related to the Veteran's service or a service-connected disability, and does not suggest that a current diagnosis of a chronic kidney disability might be related to his service or a service-connected disability.  In the absence of adequate evidence establishing a nexus between a current diagnosis of a chronic kidney disability and the Veteran's service or a service-connected disability, the Board finds that the Veteran's claim seeking service connection must be denied.  See Brammer, supra.

With respect to whether the Veteran's own testimony can establish a current disability here, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

In this case, the criteria under Jandreau have not been met.  A current disability has not been established either through the clinical record or the Veteran's own statements.  Thus, the claim must fail.  

In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107(b)

General Legal Criteria: Increased Ratings

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson, 12 Vet. App. 119; Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In determining the degree of limitation of motion for the Veteran's musculoskeletal disabilities, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 (2011) concerning the effects of the disability on the Veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Migraines

By way of background, the Veteran was originally awarded service connection for migraines in a June 2007 rating decision, effective July 2006.  In a July 2010 rating decision, the RO increased the disability rating to 30 percent disabling, effective July 6, 2010.  The Veteran continues to appeal these ratings.  

The Veteran's service-connected headaches are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100, for migraine headaches.  The maximum schedular disability rating of 50 percent is warranted for migraine headaches with very frequent and completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent disability rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 10 percent disability rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months.  A noncompensable disability rating is warranted for migraine headaches with less frequent attacks.

The rating criteria do not define "prostrating," nor has the United States Court of Appeals for Veterans Claims (Court).  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

Back, Neck, and Radiculopathy

The Veteran was originally awarded service connection for lumbar disc herniation with numbness of the both lower extremities and cervical strain in a June 2007 rating decision.  He was assigned a 10 percent rating for the neck and a 10 percent rating for the back with numbness, effective July 2006.  In an April 2008 rating decision, the RO awarded separate 10 percent ratings for radiculopathy of each lower extremity, and increased the rating for the back disability to 20 percent disabling, effective July 2006.  These ratings were increased to 20 percent each in a July 2010 rating decision, effective July 6, 2010.  

Lumbosacral spine disorders are to be evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5242 (2011).  IVDS will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

The general rating formula for disease and injury of the spine is as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine ............................100

Unfavorable ankylosis of the entire thoracolumbar spine......50

Unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine...............................................................40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine..........................................................30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.................20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height..................................................10

Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  For purposes of evaluation under Diagnostic Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to IVDS that require bed rest as prescribed by a physician and treatment by a physician.

There are several notes set out after the diagnostic criteria, which provide the following.  First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Complete paralysis of the sciatic nerve warrants an 80 percent evaluation; with complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  Incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular dystrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  


PTSD

The Veteran was awarded service connection for PTSD in a June 2007 rating decision and was assigned a 30 percent rating, effective July 2006.  In an April 2008 rating decision, the RO increased this disability rating to 70 percent, effective July 2006.  

The Veteran's PTSD has been evaluated using Diagnostic Code 9411 of 38 C.F.R. § 4.130, which sets forth criteria for evaluating posttraumatic stress disorder using a general rating formula for mental disorders.  Pertinent portions of the general rating formula for mental disorders are as follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name...........100 percent

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships..............................70 percent

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships......................50 percent

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupation tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).....................30 percent 

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4.125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF score is based on a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

According to the DSM-IV, a GAF score between 31 and 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school); a GAF score between 41 and 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job); a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers); a GAF between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships; a GAF between 71 to 80 is indicative that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work). 

Analysis: Increase Ratings

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to these disabilities. 

Migraines

The Veteran underwent a neuropsychology evaluation in August 2008, and he underwent significant neurological and cognitive testing following his contention that he may have suffered a traumatic brain injury (TBI) during service.  Following detailed and thorough testing, the examiner opined that the Veteran's symptoms are indicative of severe PTSD and major depressive disorder.  He noted the Veteran showed prototypical symptoms of both disorders resulting from both his combat experiences and the issues surrounding his mother's murders.  The examiner found that the cognitive symptoms reported by the Veteran were consistent with the cognitive sequelae of depression and PTSD and were likely unrelated to any possible concussion experiences in Iraq.  In so opining, the neuropsychologist indicated that his neuropsychological test results were inconsistent with typical post-concussion syndrome.  

The Veteran was afforded a VA examination in July 2010 regarding his headaches.  He reported headaches, occurring once weekly, that last four to six hours.  He stated that they start at the base of his skull, and go up the head to the temples, but also reported that they can begin at the temple areas.  He endorsed associated nausea, photophobia, and phonophobia.  His symptoms have progressively worsened and are treated with medication.  The Veteran denied any history of neurologic-related hospitalization or surgery, neurological trauma, or neurological neoplasm.  The examiner noted that less than half of the Veteran's headaches are prostrating in nature, and he is not treated with continuous medication.  

Physical examination was normal, and MRI of the brain (performed in November 2009) showed no evidence of a pinealoma, but there was a benign pineal cyst seen.  The examiner continued the Veteran's migraine headaches diagnosis, and indicated that these symptoms would cause increased absenteeism at work as well as difficulty concentrating and following instructions.  The Veteran reported that during a migraine, he usually has to go lay down in a dark room for a couple hours.  

On review of the evidence above, the Board finds that prior to July 6, 2010, the Veteran's migraine headaches were not manifested by characteristic prostrating attacks averaging one in two months over the last several months to warrant at least a 10 percent rating.  At the time the Veteran filed for service connection for headaches, he reported periodic headaches, but the medical evidence does not show any complaints of prostrating attacks.  VA Medical Center records show complaints of headaches, but no clinical description of their severity, nor did the Veteran identify them as prostrating.  Thus, a compensable rating for his migraine headaches, prior to July 6, 2010, is not warranted.  

The Veteran was first shown to have the characteristic prostrating attacks during his July 6, 2010, VA examination.  He reported weekly headaches, lasting four to six hours, but no more than half of them were identified with prostrating.  Based upon the evidence of record, the Board finds that the Veteran's headaches do not warrant a rating in excess of 30 percent from July 6, 2010.  A 50 percent rating is not for application because it requires very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  The Board finds that the Veteran's headaches do not approximate this higher degree of disability.  

Back, Neck, and Radiculopathy

The Veteran was afforded a VA examination of the spine in December 2006 during which he reported low back pain with radiation into the lower extremities and neck pain with radiation into the right arm.  He reported having two humvee accidents in Iraq that led to the onset of neck and back problems.  He described the pain as a dull ache and sometimes shooting in nature.  The Veteran indicated that the pain has been getting worse-especially when squatting, walking, standing, or bending.  He denied flare-ups as the pain is constant.  He rated his pain as 5 on a scale of 1 to 10.  The Veteran reported using a cane to aid in ambulation, and using a back brace.  He also wears braces on both arms.  He endorsed bladder incontinence, especially at night, as well as diarrhea.  He denied erectile dysfunction, unsteadiness, or further trauma/injury to his back.  He further denied any physician-prescribed bed rest during the past 12-months.  The Veteran reported working in an office at a garage, doing paper work.  He works five days a week, but if he has increased back pain, he only works one to two days a week.  He endorsed pain with a lot of walking, sitting, or driving.  

During the physical examination, the Veteran was noted to limp when he walks in favor of his left leg.  He was able to walk on his toes, but could not walk on his heels.  He was able to perform tandem walking with little difficulty.  On inspection, the Veteran had normal lumbar lordosis, and normal cervical curvature.  Upon palpations, there was no muscle spasm, but there was mild tenderness appreciated in the low back area.  Range of motion testing revealed cervical spine flexion to 45 degrees, extension to 40 degrees, left and right lateral flexion to 35 degrees, and left and right lateral rotation to 70 degrees-all with pain at the end points of the ranges of motion.  Lumbar spine range of motion testing revealed forward flexion to 40 degrees (active) and to 50 degrees (passive), with pain.  Extension was to 30 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 30 degrees.  There was pain at the end point of lumbar spine extension, but no pain with lateral flexion or lateral rotation.  The examiner indicated that repetitive testing did not change his ranges of motion.  He further found no objective evidence of pain, spasm, or weakness.  There was no muscle atrophy.

The examiner noted sensory deficiency to pain in the lower extremities and in the hands.  Otherwise, there were no sensory deficiencies related to vibration, position, or light touch.  There was decreased muscle strength found in the right hand, but with normal tone, bulk, dexterity, and coordination.  Muscle strength was normal in all other extremities.  

The examiner opined that he could not clearly delineate the DeLuca factors as he would have to resort to speculation to determine any additional loss of functional impairment during a flare-up.  The examiner noted, however, there is no objective evidence of painful motion, spasm, or weakness, but the Veteran had mild tenderness.  The examiner diagnosed the Veteran as having a cervical strain, lumbar disc herniation at L5, and carpal tunnel syndrome.  

In June 2008, the Veteran was afforded a VA peripheral nerves examination during which he reported worsening symptoms in the upper and lower extremities.  The Veteran advised that he had constant aching, tingling, and numbness in his hands that extend to his elbows.  He also endorsed numbness, tingling, aching, and throbbing pain in his feet that extend up to his knees.  He further endorsed weakness, tremors, numbness, paraesthesias, dysesthesias, pain and impaired coordination in all extremities.  

Motor examination revealed muscle strength of +5 in all muscle groups.  There was decreased sensory function in the upper extremities with vibration testing, but testing with light touch, pain, and position sense was normal.  There was no evidence of muscle atrophy, abnormal muscle tone or bulk, tremors, tics, or other abnormal movements.  The examiner noted that the Veteran's gait was abnormal as he limps and walks with a cane.  The veteran was diagnosed as having bilateral lower extremity radiculopathy and bilateral upper extremity carpal tunnel syndrome.  The examiner found that the Veteran's radiculopathy of the lower extremities prevents him from chores, exercise, and sports.  It severely impacts his ability to shop and participate in recreational activities.  It also mildly to moderately impacts all other activities of daily living.  

The Veteran was afforded VA spine and neurological examinations in July 2010.  He reported constant, sharp pain in his low back and rated it as 4 out of 10.  He endorsed flare-ups, once weekly, that last from a half a day to two days.  These flare-ups are brought on by increased activity.  In regards to his neck, the Veteran reported constant pain that ranges from dull stiffness to a sharp pain.  He rated it as 1 out of 10 in terms of severity.  He reported flare-ups of neck pain occurred twice monthly and last all day.  These flare-ups are also brought on by increased activity.  The Veteran currently used a TENS unit, hot/cold packs, rest, and medication for treatment of these symptoms.  The Veteran related that during flare-ups, he is moderately to severely impaired in all activities.  He denied a history of urinary or fecal incontinence, and denied erectile dysfunction.  He endorsed numbness, paraesthesias, and leg/foot weakness, but denied falls.  The Veteran also endorsed fatigue, decreased motion, stiffness, weakness, spasm, and spinal pain.  He reported sharp, shooting pain radiating from his hips down both legs.  

Physical examination of the spine revealed normal posture, head position, and symmetry.  Gait was antalgic.  There was no evidence of abnormal spinal curvatures or ankylosis of the cervical or lumbar spine.  Objective abnormalities of the cervical sacrospinalis included guarding, painful motion, and tenderness, but no spasm, atrophy, or weakness.  Objective abnormalities of the thoracolumbar sacrospinalis included guarding, painful motion, and weakness, but no spasm or atrophy.  There was no muscle spasm, guarding, or localized tenderness that was severe enough to cause an abnormal gait or abnormal spinal contour.  

Range of motion testing in the cervical spine revealed forward flexion to 45 degrees, extension to 35 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 75 degrees.  There was objective evidence of pain on active range of motion and following repetitive motion, but there was no additional limitation of motion following three repetitions.  

Range of motion testing in the thoracolumbar spine showed flexion to 40 degrees, extension to 15 degrees, left and right lateral flexion to 20 degrees, and left and right lateral rotation to 20 degrees.  There was objective evidence of pain on active range of motion and following repetitive motion, but there was no additional limitation of motion following three repetitions.  

X-rays of the lumbar spine revealed intervertebral osteochondrosis at L5-S1 and mild L5-S1 hypertrophic facet arthropathy.  Lumbar straightening with reversal of thoracolumbar lordosis was grossly unchanged.  X-rays of the cervical spine revealed loss of lordosis with mild scoliosis, relative hypertrophy of the right-sided C7 transverse process and/or C6-7 facet joint.  

The report of the peripheral nerves examination shows the Veteran's reports of constant, sharp, shooting pain that starts at the hips and radiates down both legs.  He again advised that the pain is worse with increased activity and standing.  He reported numbness, tingling, and burning in his lower extremities, and has poor response to the medication used to treat it.  The Veteran had normal peripheral nerve reflex findings.  Sensory examination revealed normal testing in the upper extremities, other than dysesthesias and intermittent numbness/tingling in the upper extremities due to carpal tunnel syndrome.  The Veteran had decreased sensation in the lower extremities, including numbness and tingling.  There was no evidence of muscle atrophy, tremor, imbalance, fasciculations, or any joint function affected due to the neurological symptoms.  The examiner diagnosed the Veteran as having bilateral lower extremity radiculopathy.  This disability affects occupational activity inasmuch as he has decreased mobility, decreased strength, difficulty lifting/carrying, and pain.  His lower extremity radiculopathy moderately impacts all of his daily activities.  

A review of the record shows that the Veteran continues to receive treatment at the VA Medical Center for his neck, back, and neurological disabilities.  He has endorsed significant pain, and several instances of giving-way in both lower extremities.  He has received injections of Demerol to alleviate his pain, but more often than not uses over-the-counter acetaminophen and NSAIDS for temporary pain relief.  He reports numbness in both legs if he has to sit more than five to ten minutes or if he has to stand for an extended period of time.  

Upon careful review of the evidence of record, the Board finds that the Veteran's disability of the cervical spine does not warrant a rating in excess of 10 percent.  The evidence of record does not show that the Veteran has forward flexion of the cervical spine limited to less than 30 degrees.  In fact, the Veteran's forward flexion of the cervical spine has been consistently limited to not less than 45 degrees, and the combined range of motion of the cervical spine was, at its worst, limited to 290 degrees.  Further, the evidence of record does not show any cervical muscle spasm severe enough to result in an abnormal gait or abnormal spinal contour.  The Board accordingly finds the Veteran's range of motion in the cervical spine has predominantly been within the range of the current evaluation throughout the course of the period under review.

In regards to the back disability, the Board finds that the Veteran's symptoms do not warrant a 20 percent rating.  The pertinent medical evidence does not show forward flexion of the lumbar spine limited to 30 degrees or less, favorable ankylosis of the thoracolumbar spine, or incapacitating episodes of at least 4 weeks in any 12-month period pertinent to the claim.  The Veteran's forward flexion of the thoracolumbar spine, at its worst, was limited to 40 degrees.  Simply put, the Veteran's symptoms do not meet the rating criteria for the higher, 40 percent rating, under the general rating criteria for disabilities of the spine.  

For both the neck and back, the Board finds no documented incapacitating episodes to warrant ratings for IVDS.  

The Board has considered whether additional compensation is warranted under the DeLuca factors.  However, functional loss due to pain or weakness must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.  In this case, VA the examiners specifically found no additional limitation of function due to pain, weakness, fatigability or incoordination even after repetitive motion in his back.  Additionally, the cervical spine disability rating is based upon painful motion of the joint as he does not have a compensable limitation of motion in the cervical spine.  The Board concludes that a higher rating based on those factors is not warranted.

In regards to the Veteran's bilateral lower extremity radiculopathy, the Board finds that the Veteran is entitled to an initial 20 percent rating during the period of the claims prior to July 6, 2010.  In this regard, the Board notes that the Veteran has reported continued difficulty standing or sitting.  He has advised that he experiences numbness and tingling in the lower extremities after only five to ten minutes of sitting.  The Board finds that throughout the period on appeal, the majority of the Veteran's symptoms most closely approximate moderate incomplete paralysis of the sciatic nerve.  The Board finds, however, that the Veteran is not entitled to a rating in excess of 20 percent during any period on appeal for his bilateral lower extremity radiculopathy.  Although there are sensory deficits in the lower extremities, as noted during his VA examinations, there is no evidence of muscle atrophy or motor deficits in the lower extremities.  Further, the most recent July 2010 VA examination shows symptoms no more than moderate in nature, and the Veteran examiner opined that moderately impacts all of his daily activities.  Thus, for the entire period on appeal, the Board concludes that the impairment in each lower extremity more nearly approximate moderate than moderately severe symptoms.  Accordingly, a rating in excess of 20 percent is not warranted for either lower extremity.  

With respect to the Veteran's contentions that he has numbness in his arms, the Board notes that there is no clinical record showing any neurological disability of the bilateral upper extremities other than his separately service-connected carpal tunnel syndrome.  Thus, a separate rating for any neurological manifestation of his cervical spine disability is not warranted.  

PTSD

The Veteran first began treatment for PTSD shortly after discharge from active duty in 2006.  He has continued treatment for PTSD at the VA Medical Center and has consistently reported, amongst other symptoms, poor sleep, difficulty concentrating, weight loss, irritability, anger, and flashbacks.  

Of record are statements from service buddies, employers, and relatives, and these reflect that the Veteran came back from Iraq a "changed person," with significant psychiatric symptoms.  

In December 2006, the Veteran was afforded a VA psychiatric examination during which he reported in-service stressors causing significant psychiatric problems following discharge from active service.  He reported being short tempered, bitter, difficult to get along with, getting into fights, problems sleeping/nightmares, and agitation.  The Veteran endorsed recurrent panic attacks causing raised blood pressure, sweating, and hyperventilation.  He stated that loud noises and crowds bother him, and he is easily startled.  He endorsed survivor's guilt and intrusive thoughts.  He contends the government mistreated him and owes him for the changes in his life.  The Veteran is able to tend to his activities of daily living, but has little contact with others except his family (wife, stepchildren, and biological children).  

Objective examination revealed that the Veteran was tense, anxious, edgy, irritable, angry, and very bitter towards the government.  He was oriented in all spheres, and there was no evidence of active hallucinations or delusions.  The examiner noted that mentation and constitution were normal, and the Veteran was able to perform rudimentary calculations.  His recall for recent events was slightly impaired, but judgment was intact.  There was no evidence of looseness of associations, flight of ideations, or pressured speech.  The Veteran's fund of knowledge was appropriate for his education level and background, and he denied active suicidal or homicidal thoughts.  The examiner found the Veteran to be competent for VA purposes and diagnosed PTSD.  He assessed the Veteran's GAF score as 55.  

The examiner indicated that the Veteran's PTSD was due to his experiences in Iraq and subsequent distrust for the government.  The Veteran had major problems dealing with people, and has difficulty keeping relationships.  He has intrusive thoughts, bad dreams, and his wife is afraid of him.  

In June 2007, the Veteran underwent a psychological evaluation for Social Security Administration (SSA) purposes.  He reported similar psychiatric symptoms as in his VA examinations.  The evaluator diagnosed the Veteran as having PTSD, intermittent explosive disorder, and relational problems due to PTSD.  Following service in Iraq, the Veteran lost his tolerance of others, including his wife and children, and exhibits frustration with resultant anger outbursts/aggression.  The psychologist opined that the Veteran's prognosis was poor, but could improve with alleviation of chronic pain and continued counseling.  She noted that he may be able to be trained and educated in a field less physically demanding that his previous career as an auto mechanic.  

The Veteran underwent a neuropsychological evaluation in August 2008 because of cognitive problems and weaknesses due to attention and memory problems.  The behavioral observations revealed a clear mental status, normal speech, variable affect, and no evidence of hyperactivity or impulsive responding.  The Veteran's gross and fine motor skills were generally intact, and there was no evidence of seizures, disorientation, balance problems, or unusual behaviors witnessed.  The Veteran reported similar symptoms as in the prior VA examination, but reported increased memory problems-both short and long term.  He reported that he avoids social interaction, including interaction with his wife and step-children.  He related that he wishes to be socially isolated, and denied any current suicidal ideation (although he has had them in the past).  He endorsed homicidal ideation only about the man who murdered his mother.  

Following the neurological assessment, the Veteran was found to have a highly variable and unusual neuropsychological profile likely indicative of significant emotional and psychological distress.  The examiner found no significant weaknesses for attention and memory during neuropsychological testing, but found very high levels of depression and PTSD symptoms that negatively affect his role as husband, parent, and community member.  The examiner noted that there was no evidence of intentional exaggeration in his responses to questions related to psychological distress.  The examiner found that the Veteran exhibited "hallmark" post-combat PTSD symptoms and also harbored significant anger about his mother's murder and his treatment by the military.  In addition to PTSD symptoms, the Veteran also endorsed symptoms of severe clinical depression, and the examiner noted that the combination of symptoms related to PTSD and severe depression could cause neurocognitive effects.  

Ultimately, the examiner diagnosed the Veteran as having PTSD and major depressive disorder.  He opined that the cognitive symptoms reported by the Veteran are consistent with cognitive sequelae of depression and PTSD and are likely unrelated to a possible concussion experience in Iraq.  He found that the profile of the Veteran's neuropsychological test results was inconsistent with typical post-concussion syndrome.  He assigned the Veteran a GAF score of 39.  The examiner further noted that the Veteran's symptoms associated with PTSD and depression have caused him to seek social isolation, and that the Veteran had significant problems with attention and memory.  The examiner further found that it is not likely that the Veteran could return to competitive employment, but he could benefit from part-time volunteer work.  

In June 2010, the Veteran was afforded another VA psychiatric examination during which he reported similar symptoms as in previous evaluations.  The Veteran advised that he continues to have problems with his mood and does not wish to interact with others.  He reported increasing anger and having been involved in fights.  He endorsed daily flashbacks and nightmares.  

Mental status examination revealed similar findings as the previous VA examination, and the examiner assessed a GAF score of 50.  The examiner noted that the Veteran's PTSD symptoms have caused increasing problems with socialization and irritability spells.  He continues to get in fights and is unable to hold onto a job because of his anger control issues.  He continues to be unable to tolerate crowds, and has associated mood and anxiety issues.  Namely, he experiences flashbacks, nightmares, avoidance, and hypervigilant behavior.  The examiner assessed the Veteran's PTSD symptoms as moderate to severe that affect him negatively in his occupational and social life.  

On review of the evidence of record, the Board finds that throughout the entire period on appeal, the Veteran's occupational and social impairment has not more nearly approximated the total impairment required for a 100 percent rating than the deficiencies in most areas contemplated by a 70 percent rating.  In other words, although the Veteran exhibited some symptoms causing social and occupational impairment, there was not total impairment.  The Veteran was not currently employed and he attributed this to his PTSD symptoms, but there are clinical records showing that the Veteran could be employed with the proper training and outside his usual type of employment.  The Board acknowledges that the Veteran divorced his wife during the appeal period, but currently has a girlfriend and good relationship with one of his children.  Moreover, there is no evidence to show gross impairment in thought processes or communication, persistent delusions/hallucinations, grossly inappropriate behavior, or persistent danger of hurting himself or others.  Finally, the Veteran is able to perform all his activities of daily living.  

In arriving at the determination above the Board has considered the GAF scores assigned.  The GAF score records the clinician's judgment of the individual's overall level of functioning, with 100 representing a high level of functioning and no psychiatric symptoms.  See Quick Reference to the Diagnostic Criteria from DSM-IV, Washington, D.C., American Psychiatric Association, 1995.  While the GAF is not the sole basis for assigning a disability rating, it provides a clinical indicator of the patient's functional ability.

There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

Throughout the entire timeframe on appeal, the Veteran's GAF scores have varied from as low as 35 to as high as 55.  As noted above the ranges of GAF scores reference moderate symptoms to major impairment in several areas.  The Board finds that although his GAF scores and PTSD symptoms have somewhat varied during the appeal period, his symptoms are most analogous to those evidencing serious symptoms and occupational and social impairment with deficiencies in most areas.  As such, this disability picture is most consistent with that associated with the currently-assigned 70 percent rating.  

Other Considerations

Consideration has been given to granting higher staged ratings; however, for the reasons discussed above, the Board has determined that at no time during the period in question have the disabilities warranted more than the assigned ratings, to include the increases granted herein.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a) (2011).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the disabilities at issue are contemplated by the schedular criteria.  Therefore, referral for extra-schedular consideration is not in order.


							(CONTINUED ON NEXT PAGE)

ORDER

Service connection for a chronic kidney disability is denied. 

An initial compensable rating, and a rating in excess of 30 percent beginning July 6, 2010, for migraine headaches is denied.  

An initial rating in excess of 10 percent for degenerative joint disease of the cervical spine is denied.

An initial rating in excess of 20 percent for lumbar disc herniation is denied.  

The Board having determined that the radiculopathy of the Veteran's left lower extremity warrants a 20 percent rating, but not higher, throughout the initial rating period, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.

The Board having determined that the radiculopathy of the Veteran's right lower extremity warrants a 20 percent rating, but not higher, throughout the initial rating period, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.

An initial rating in excess of 70 percent for PTSD is denied.  


REMAND

Fungus/H. Pylori

In December 2005, the Veteran sought treatment at the VA Medical Center and indicated that he was receiving what appears to be private treatment for a fungal infection.  During the Veteran's December 2006 VA examination for PTSD, he reported having some sort of fungal exposure during service.  In a January 2007 treatment note, the Veteran indicated that he believes he came from Iraq with "fungus in his blood," but the Veteran's wife indicated that he was found to have H. pylori.  

During the Veteran's DRO hearing in June 2010, he reported having athlete's foot during service in Iraq.  He was given a salve for treatment, but it never went away.  He testified to having continued problems with it, and also reported current fungus under the toenails.  The Veteran is certainly competent to state that he has a skin disability or what he perceives to be a fungal infection.  

The Veteran has not been afforded a VA examination in conjunction with his claim for service connection for a body fungus and/or reaction to H. pylori.  There is evidence of a current disability, a possible nexus to military service, and the Veteran's own reports of continuity of symptomatology.  Therefore, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present disability related to fungus and/or H. pylori.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

TDIU

The Board notes that a claim for a total disability rating based on unemployability (TDIU) may be presented informally or may be raised by the facts.  "Once a veteran submits evidence of a medical disability and makes a claim for the highest rating possible, and additionally submits evidence of unemployability, the 'identify the benefit sought' requirement of 38 C.F.R. § 3.155(a) is met and the VA must consider TDIU."  Roberson v. Principi, 251 F. 3d 1378, 1384 (Fed. Cir. 2001).  

The evidence of record also shows the Veteran's contentions that he believes he is unemployable due to his PTSD and/or back disability.  

The Veteran also submitted a claim for TDIU, which was not adjudicated by the RO.  Nevertheless, a claim for a TDIU has been raised by this case.  The Board notes that according to the VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject(s) of the increased rating claim(s).  See VAOGCPREC 6-96.  VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104 (c) (West 2002); 38 C.F.R. § 14.507 (2011).  Here, the Veteran has mainly claimed that the disabilities on appeal are the cause of his unemployability.  

In an April 2007 letter from the Veteran's treating VA psychiatrist, he notes that the Veteran was not capable of working for a period of six months following inpatient treatment for PTSD from March 2007 to April 2007.  

Additionally, the psychologist who performed an evaluation of the Veteran for SSA purposes indicated that the Veteran may be able to be trained and educated in a field less physically demanding than his prior work as an auto mechanic.  Also, during a June 2008 VA examination, the examiner indicated that the Veteran's service-connected disabilities would make it difficult for the Veteran to perform physical labor, but it "may be possible" for him to participate in sedentary labor.  He would have difficulty typing due to complaints of numbness and pain in his arms and hands.  The most recent VA examiner notes that the Veteran may never be able to return to competitive employment.  

The Board notes that the originating agency has not performed development regarding the Veteran's TDIU claim, and has not adjudicated the issue.  Moreover, there is some indication that the Veteran may be unemployable, and he certainly meets the schedular criteria for a TDIU.  Therefore, the Board finds that further action is required of the originating agency before the Board decides the TDIU issue.  Namely, the Veteran should be afforded a VA examination to determine whether his service-connected disabilities alone render him unemployable.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claims.  Namely, attempts should be made to obtain any private treatment records related to the Veteran's claim of a disability caused by fungus exposure.  

2.  Then, the RO or the AMC should afford the Veteran an examination by a physician with appropriate expertise to determine the etiology of any fungal disability present during the period of this claim.  

The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.  

Based on the review of the file and the examination of the Veteran, the examiner should state a medical opinion with respect to each fungal disability present at any time during the pendency of this claim as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disability is etiologically related to active service.  

The examiner is also asked to comment on the Veteran's contentions that he has "fungus" in his blood and his post- service diagnosis of H. pylori.  If the Veteran is found to have disability related to H. pylori, the examiner is asked to provide a medical opinion with respect to each disability related to H. pylori present at any time during the pendency of this claim as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disability is etiologically related to active service.  

For purposes of the opinions, the examiner should assume that the Veteran is credible.  The rationale for each opinion expressed must be provided.

3.  The Veteran should be afforded a VA examination or examinations to determine the impact the Veteran's service-connected disabilities have on his employability.  The examiner or examiners should review the pertinent information in the claims files in conjunction with the examinations and indicate that such review has occurred.  The examiner(s) is asked to opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities are sufficient by themselves to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and employment background.

The rationale for all opinions expressed must be provided.  

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the Veteran's claims-including his claim for a TDIU.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


